Order entered June 3, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00335-CV

                            IN THE INTEREST OF K.P., ET AL.

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 11-556-W

                                           ORDER
       Before the Court is motion to withdraw as appointed counsel for appellant filed by April

E. Smith. We GRANT the motion. We DIRECT the Clerk of the Court to remove April E.

Smith as counsel of record for appellant and to send a copy of the order and all future

correspondence to appellant at her last known address.


                                                     /s/   JIM MOSELEY
                                                           JUSTICE